IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA
TRACIE              HALBROOK,
FORMER WIFE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5694

WILLIAM               BENJAMIN
DOUGLASS,              FORMER
HUSBAND,

      Appellee.


_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Robert A. Sandow, Lake City, for Appellant.

Leonard E. Ireland, Jr., Clayton-Johnston, P.A., Gainesville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.

                                         1